               Case:20-00325-swd             Doc #:832 Filed: 02/20/20              Page 1 of 2




                         IN TH E UN ITE D STA TE S B A N KRUP TC Y C O URT
                               W E STE RN D ISTRIC T O F M IC H IGA N


In re:                                                     C ase N o.20 -0 0 325-swd

IN TE RL O GIC O UTSO URC IN G,IN C .,et al.1 , C hapter11

                          D ebtors.                        (J
                                                            ointly A d ministered )


                             NOTICE OF WITHDRAWAL OF MOTION

         The O fficialC ommittee of Unsecu red C red itors,(the “C ommittee”
                                                                           ),by its cou nsel,

hereby withd raws the Ex Parte Motion of Official Committee of Unsecured Creditors for Order

Requiring Bankruptcy Rule 2004 Examination and the attachments thereto (the “M otion”
                                                                                    )[D kt.

N o.8 28 ] and the proposed ord erin su pportthereof [D kt.N o.8 29] . The C ommittee willrefile

the M otion as anoticed motion.

D ated :Febru ary 20 ,20 20                          Respectfu lly su bmitted ,

                                                     IC E M IL L E R L L P

                                                     /s/ John C. Cannizzaro
                                                     D anielA nd erson (ad mitted pro hac vice)
                                                     John C .C annizzaro (ad mitted pro hac vice)
                                                     250 W estStreet,Su ite 7 00
                                                     C olu mbu s,O H 43215
                                                     Telephone:(614)462-27 0 0
                                                     d aniel.and erson@ icemiller.com
                                                     john.cannizzaro@ icemiller.com

                                                     L ou is T.D eL u cia(ad mitted pro hac vice)
                                                     A lyson M .Fied ler(ad mitted pro hac vice)
                                                     150 0 B road way,Su ite 290 0
                                                     N ew Y ork,N Y 10 0 36
                                                     Telephone:(212)8 35-6312

1
           The D ebtors in these chapter 11 cases,along with the last fou r d igits of each D ebtor’s fed eraltax
id entification nu mber,inclu d e: Interlogic O u tsou rcing,Inc.(127 3);IO I P ayrollServices,Inc.(120 2);TimeP lu s
Systems,L L C (947 7 );IO IW est,Inc.(140 5);L akeview Technology,Inc.(1451);L akeview H old ings,Inc.(7 58 9);
and M od E arn,Inc.(347 3).The location of the D ebtors’head qu arters is:17 10 L eerD rive,E lkhart,Ind iana46514.



CO\6388876.1
               Case:20-00325-swd      Doc #:832 Filed: 02/20/20        Page 2 of 2




                                             lou is.delu cia@ icemiller.com
                                             alyson.fied ler@ icemiller.com

                                             H A M M E RSC H M ID T,A M A RA L & J
                                                                                 ONA S

                                             R.W illiam J onas,J r.(ad mitted pro hac vice)
                                             137 N .M ichigan St.
                                             Sou thB end ,IN 4660 1
                                             Telephone:57 4-28 2-1231
                                             Fax :57 4-28 2-1234
                                             E mail:rwj@ hajlaw.com
                                             Counsel for the Official
                                             Committee of Unsecured Creditors




                                CERTIFICATE OF SERVICE

        Ihereby certify thaton Febru ary 20 ,20 20 ,acopy of this N O TIC E O F W ITH D RA W A L

O F M O TIO N was filed electronically with the C lerk u sing the C M /E C F system,which sent

notification of su ch filing to allcou nselof record ,inclu d ing (a)cou nselforthe D ebtor,(b)the

United States Tru stee,(c)cou nselforthe C hapter11 Tru stee forN ajeeb A .Khan,(d )cou nselfor

the C hapter 11 Tru stee for Khan A viation,Inc.,et al.,and (e)cou nsel for the C red itor’s

C ommittee forthe estate of N ajeeb A .Khan.

                                             /s/ John C. Cannizzaro
                                             John C .C annizzaro




CO\6388876.1
